t c summary opinion united_states tax_court evelyn j glenn petitioner v commissioner of internal revenue respondent docket no 7906-99s filed date evelyn j glenn pro_se joanne b minsky for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined deficiencies in petitioner’s federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively respondent also determined that petitioner is liable for accuracy-related_penalties under sec_6662 for and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are as follows whether petitioner underreported gross_income on her schedules c for and we hold that she did for to the extent provided herein but that she did not for whether petitioner is entitled to net_operating_loss deductions in and we hold that she is not whether petitioner is entitled to deductions for rent automobile in and we hold that she is not whether petitioner is entitled to deductions for travel in and in excess of the amounts allowed by respondent we hold that she is not whether petitioner is entitled to deductions for rent office in the home in and we hold that she is not whether petitioner is entitled to deductions for telephone expense in and we hold that she is to the extent provided herein whether petitioner is liable for accuracy-related_penalties for and we hold that she is adjustments in the notice_of_deficiency relating to the self-employment_tax the related deduction under sec_164 the deductible amount of petitioner’s medical_expenses and the earned_income_credit are purely mechanical matters the resolution of which is dependent on our disposition of the disputed issues background some of the facts have been stipulated and they are so found petitioner resided in ponte vedra beach florida at the time that her petition was filed with the court during the years in issue petitioner was a self-employed marketing consultant petitioner offered advertising and marketing services to a clientele consisting principally if not exclusively of medical doctors during petitioner’s principal client was dr elliott jacobs dr jacobs a plastic surgeon in new york city during dr jacobs was petitioner’s only client petitioner publicized and promoted dr jacobs’ medical practice by among other ways placing periodic advertisements in the new york post dr jacobs compensated petitioner for her services and he reimbursed her for the cost of the - - newspaper advertisements petitioner received the following amounts from dr jacobs in and services rendered dollar_figure dollar_figure reimbursement big_number big_number total received big_number big_number in petitioner had a second client dr socha an ophthalmologist who also practiced in new york dr socha paid petitioner dollar_figure for her services in during the years in issue petitioner maintained her personal_residence in ponte vedra beach florida where she lived alone ponte vedra beach is located in the metropolitan jacksonville area about miles from downtown jacksonville during the years in issue petitioner also rented a bedroom condominium apartment at deerwood a gated residential golf course community located in duval county jacksonville about miles from downtown jacksonville at various times during the years in issue petitioner’s adult daughter adult son a practicing attorney and elderly mother lived in petitioner’s condominium at deerwood during the years in issue petitioner leased an automobile petitioner did not have any other motor_vehicle at her disposal during those years petitioner filed an income_tax return form_1040 u s individual_income_tax_return for on her return - - petitioner reported total income in the amount of negative dollar_figure consisting of a prior year nol in the amount of dollar_figure and a net_loss from her marketing business in the amount of dollar_figure petitioner attached to her return a schedule c profit or loss from business reporting income and deducting expenses as follows income gross_receipts dollar_figure less cost_of_goods_sold --61 gross_profit big_number expenses advertising dollar_figure car expenses big_number insurance legal professional big_number office expense big_number rent or lease vehicle big_number rent other business property big_number repairs maintenance big_number travel big_number meals entertainment dollar_figure less -big_number big_number utilities big_number other dues memberships dollar_figure telephone big_number bank charges big_number total expenses big_number net_loss big_number on her schedule c petitioner made no entry on line for expenses for business use of your home nor did petitioner attach form_8829 expenses for business use of your home to her return - - on part iv of her schedule c petitioner claimed that she drove her automobile big_number miles for business and big_number for other for a total of big_number miles for the year petitioner also filed an income_tax return form_1040 for on her return petitioner reported total income in the amount of negative dollar_figure consisting of a prior year nol in the amount of dollar_figure and net profit from her marketing business in the amount of dollar_figure petitioner attached to her return a schedule c reporting income and deducting expenses as follows income gross_receipts dollar_figure less cost_of_goods_sold -58 gross_profit big_number expenses advertising big_number car expenses big_number legal professional big_number office expense big_number pension profit-sharing_plans rent or lease vehicle big_number rent other business property big_number travel big_number utilities big_number other dues memberships dollar_figure telephone bank charge sec_584 license continuing education total expenses big_number net profit big_number - on her schedule c petitioner made no entry on line for expenses for business use of your home nor did petitioner attach form_8829 expenses for business use of your home to her return on part iv of her schedule c petitioner claimed as she had on part iv of her schedule c that she drove her automobile big_number miles for business and big_number for other for a total of big_number miles for the year respondent commenced an examination of petitioner’s income_tax return no later than date respondent commenced an examination of petitioner’s income_tax return on date in the notice_of_deficiency respondent determined that petitioner underreported gross_income on her schedules c for and respondent also disallowed for lack of substantiation the nol deductions claimed by petitioner for and and the following schedule c deductions claimed by petitioner for those years allowed disallowed allowed disallowed rent auto --- dollar_figure --- dollar_figure rent home_office --- big_number --- big_number travel sec_506 sec_506 big_number telephone --- big_number --- finally for each of the years in issue respondent determined that petitioner is liable for the accuracy-related --- - penalty under sec_6662 for negligence or intentional disregard of rules or regulations discussion as a general_rule the burden_of_proof in a deficiency action is on the taxpayer see rule a 503_us_79 290_us_111 effective for court proceedings arising in connection with examinations commencing after date sec_7491 serves to shift the burden_of_proof to the commissioner when the taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the liability of the taxpayer however sec_7491 places limitations on this burden-shifting rule thus sec_7491 applies with respect to an issue only if inter alia the taxpayer has complied with all statutory and regulatory requirements to substantiate any item and the taxpayer has maintained all records required under the internal_revenue_code see sec_7491 a a and b we have previously found as a fact that respondent commenced the examination of petitioner’s income_tax return no later than date accordingly the burden- shifting rule_of sec_7491 has no application to that year in contrast we have found as a fact that respondent commenced the examination of petitioner’s income_tax - return on date after the effective date of sec_7491 therefore the burden-shifting rule_of sec_7491 may apply to that year however as will be discussed below the limitations on the burden-shifting rule that are set forth in sec_7491 a and b serve to preclude the applicability of that rule to the factual issues in this case involving the nol and schedule c deductions ’ a schedule c gross_income the record demonstrates that petitioner received unreported gross_income in in the amount of dollar_figure determined as follows gross_receipts dr jacobs services rendered dollar_figure reimbursement big_number dollar_figure dr socha total gross_receipts big_number less cost_of_goods_sold --61 gross_profit gross_income big_number less reported gross_profit gross_income -big_number unreported gross_profit gross_income big_number in contrast the record demonstrates that petitioner did not receive unreported gross_income in but rather overreported her gross_income for that year determined as follows we decide the issue involving schedule c gross_income without regard to the burden_of_proof -- - gross_receipts dr jacobs services rendered dollar_figure reimbursement big_number total gross_receipts big_number less cost_of_goods_sold --big_number gross_profit gross_income big_number less reported gross_profit gross_income -big_number overreported gross_profit gross_income big_number in view of the foregoing we sustain respondent’s income determination for in that we hold that petitioner received unreported gross_income for that year in the amount of dollar_figure however we do not sustain respondent’s income determination for rather we hold that petitioner overreported gross_income for that year in the amount of dollar_figure b net_operating_loss deductions sec_172 allows a deduction for a net_operating_loss nol for the taxable_year in an amount equal to the nol carried back to the taxable_year and the nol carried forward to the taxable_year see sec_172 an nol is defined as the excess of deductions over gross_income for a particular taxable_year with certain modifications see sec_172 and d as claimant of an nol deduction petitioner must prove her right thereto see 349_us_232 on her return petitioner claimed a deduction for a prior year nol relating to an alleged nol for on her return petitioner again claimed a deduction for a prior year nol relating to alleged nol’s for and at trial petitioner did not introduce one iota of evidence that she incurred a net_operating_loss in this failure alone is sufficient to bar any deduction under sec_172 for either of the years in issue see myers v commissioner tcmemo_1995_329 affd without published opinion 99_f3d_1135 cir see also 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir caruso v commissioner tcmemo_1966_190 same assuming arguendo that petitioner incurred a net_operating_loss in petitioner failed to demonstrate that the nol was not fully absorbed in a year s to which she was required to carry it back or that petitioner properly elected to relinguish the entire carryback period and instead carry the loss forward see sec_172 a b gerstenberger v commissioner tcmemo_2001_50 n in view of the foregoing we sustain respondent’s determination and hold that petitioner is not entitled to any nol deduction in either or it should be recalled that petitioner reported a net_loss on her return however our disposition of the disputed issues for eliminates any loss for that year accordingly we need only decide whether petitioner incurred an nol in and if so whether such loss may be carried forward to and or c deductions for rent auto and travel during the years in issue petitioner operated only one automobile which she leased on her schedules c for and petitioner claimed deductions for rent auto in the amounts of dollar_figure and dollar_figure respectively petitioner also claimed deductions for car expenses in the amounts of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent disallowed the deductions claimed for rent auto but inexplicably did not adjust the deductions claimed for car expenses petitioner apparently determined the deductions for rent auto by allocating the cost of the lease between business and nonbusiness use of the automobile based on mileage in this regard petitioner claimed on both of her and schedules c that she drove the vehicle a total of big_number miles of which big_number miles were for business and the remaining big_number miles were for other at trial petitioner introduced no mileage logs or other documentary_evidence regarding the use of her automobile petitioner admitted that the vehicle was used for personal purposes including commuting regarding the allocation based on mileage petitioner testified my accountant did it i’m not too familiar with that part of the deduction - - petitioner also deducted on her and schedules c travel_expenses in the amounts of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent disallowed dollar_figure and dollar_figure for and respectively at trial petitioner introduced no documentary_evidence regarding travel expense by virtue of the strict substantiation requirements of sec_274 no deduction may be allowed either for travel or with respect to any listed_property on the basis of any approximation or the unsupported testimony of the taxpayer see 50_tc_823 affd per curiam 412_f2d_201 2d cir golden v commissioner tcmemo_1993_602 sec_1_274-5t temporary income_tax regs fed reg date see also sec_280 f d a defining listed_property to include a passenger_automobile rather the taxpayer must substantiate the deduction by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement showing the amount of each expense or other item the time and place of the travel or use of the property and the business_purpose of the expense or other item see sec_274 see sec_1_274-5t temporary income_tax regs fed reg date regarding the regquisite elements of each expenditure for travel that must be substantiated sec_1 -- 5t b temporary income_tax regs fed reg date regarding the requisite elements to be substantiated with respect to any listed_property sec_1_274-5t temporary income_tax regs regarding the specific rules of substantiation in view of the foregoing we sustain respondent’s determination and hold that petitioner is not entitled to any deduction for rent auto or for travel in excess of the amount allowed by respondent in either or d deduction for rent office in the home as a general_rule no deduction is allowable with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence see sec_280a pursuant to sec_280a a the taxpayer shall be deemed to have used a dwelling_unit for personal purposes if the unit is used for personal purposes by the taxpayer or by any member of the taxpayer’s family specifically including the taxpayer’s children and parents see sec_267 exceptions to the general_rule of disallowance exist to the extent that a portion of the dwelling_unit is exclusively used on a regular basis as either the principal_place_of_business for the taxpayer’s trade_or_business or a place of business that is used by clients or customers in meeting or dealing with the taxpayer in the normal course of the taxpayer’s trade_or_business see sec_280a on her schedules c for and petitioner claimed deductions for office expense in the amounts of dollar_figure and dollar_figure respectively for utilities in the amounts of dollar_figure and dollar_figure respectively and for rent other business property in the amounts of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent disallowed the deductions claimed for rent other business property but inexplicably did not adjust the other deductions the deductions claimed by petitioner for rent other business property represent deductions for an office in the home notably petitioner made no entry on line of either her or schedule c for expenses for business use of your home nor did she attach form_8829 expenses for business use of your home to either of her returns for those years at trial petitioner testified that she rented the deerwood condominium in order to be closer to downtown jacksonville where the printing company she patronized was located however we are unable to accept petitioner’s testimony at face value see 87_tc_74 58_tc_560 as we understand petitioner’s testimony the deduction in represent sec_50 percent of the rent paid for the deerwood condominium whereas the deduction in relates to petitioner’s residence in ponte vedra beach -- - kropp v commissioner tcmemo_2000_148 deerwood is only about miles closer to downtown jacksonville than is ponte vedra beach which is within the metropolitan jacksonville area and petitioner did not convincingly establish that she patronized the printing company on such a frequent basis or that her time was so valuable as to justify paying considerable rent on a condominium only marginally closer to downtown than her personal_residence more compelling is the fact that deerwood is a gated residential golf course community and not a business office park petitioner’s adult daughter adult son a practicing attorney and elderly mother all lived in petitioner’s condominium at deerwood at various times during the years in issue under these circumstances we think it was incumbent on petitioner to demonstrate that some portion of the deerwood condominium was exclusively used on a regular basis as either her principal_place_of_business or as a place of business used by clients in meeting or dealing with her in the normal course of her trade_or_business see sec_280a a and b hefti v commissioner tcmemo_1993_128 however petitioner failed to do so insofar as the residence in ponte vedra beach is concerned petitioner introduced no persuasive evidence whatsoever to support a finding that some portion of that residence was exclusively used on a regular basis as either her principal_place_of_business or as a place of business see sec_280a a and b hefti v commissioner supra in view of the foregoing we sustain respondent’s determination see sec_280a d and hold that petitioner is not entitled to any deduction for rent office in the home for either of the years in issue be deduction for telephone expense personal_living_and_family_expenses are not generally deductible see sec_262 sec_262 specifically provides that the cost of basic local_telephone_service provided to the first telephone line at the taxpayer's residence is a nondeductible expense additionally in order to be deductible telephone expense must be incurred for business rather than for personal reasons see sec_162 72_tc_433 petitioner deducted telephone expenses in and in the amounts of dollar_figure and dollar_figure respectively respondent disallowed these amounts for lack of substantiation at trial petitioner did not introduce any documentary_evidence such as telephone logs or monthly service statements that would substantiate the deductions in issue however we are satisfied that petitioner did in fact incur deductible telephone expenses during the years in issue accordingly - - using our best judgment but bearing heavily against petitioner whose inexactitude is of her own making we hold that petitioner is entitled to deduct telephone expense in the amount of dollar_figure for each of the years in issue see 39_f2d_540 2d cir f accuracy-related_penalties finally we turn to respondent's determination that petitioner is liable for accuracy-related_penalties under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia negligence or disregard of rules or regulations see sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 91_tc_686 affd 893_f2d_656 4th cir the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances see sec_1_6664-4 income_tax regs as a general_rule the taxpayer bears the burden of proving that the taxpayer is not liable for the accuracy- related penalty see compag computer corp v 113_tc_214 effective for court proceedings arising in connection with examinations commencing after date sec_7491 provides that the commissioner shall have the burden of production with respect to the liability of any individual for any penalty however the commissioner’s burden does not extend to whether the taxpayer acted with reasonable_cause and in good_faith rather it is the taxpayer’s responsibility to raise that defense see h conf rept 1998_3_cb_747 as previously discussed sec_7491 has no application to the taxable_year but it does apply to the taxable_year we turn now to the merits of the issue negligence often takes the form of an understatement of income or an overstatement of deductions see healey v commissioner tcmemo_1996_260 and cases cited therein understatement of income or overstatement of deductions may reflect the inadequacy of the taxpayer's records which is of - - itself a basis for sustaining the accuracy-related_penalty in this regard we observe that a taxpayer is required to maintain records sufficient to establish all items of income deduction and credit that are required to be shown on the taxpayer’s tax_return see sec_6001 sec_1_6001-1 income_tax regs see also 583_f2d_1088 9th cir affg tcmemo_1975_293 92_tc_899 40_tc_30 sec_1_6662-3 income_tax regs additionally failure to keep adequate_records is evidence of intentional disregard of the regulations see crocker v commissioner supra pincite in the present case petitioner failed to report over dollar_figure of gross_income from her proprietorship in moreover for both and petitioner claimed nol deductions and various schedule c deductions for which she did not maintain substantiation required_by_law based on the foregoing and insofar as is concerned respondent has satisfied his burden of production under sec_7491 insofar as and are concerned petitioner has failed to establish that she acted reasonably with respect to the underpayment of her taxes for those years we therefore sustain respondent’s determination and hold that petitioner is liable for the accuracy-related_penalties for and conclusion we have carefully considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above we find those arguments to be irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered under rule
